 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBarney Goldstein, Inc. and Furniture, Flour, Gro-cery, Teamsters & Chauffeurs, Local Union No.138 a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO.' Case 22-CA-15155March 18, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTUpon a charge filed by the Union July 28, 1987,2,the General Counsel of the National Labor Rela-tions Board issued a complaint against BarneyGoldstein, Inc., the Respondent, alleging that it hasviolated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act. Although properly servedcopies of the charge and complaint, the Respond-ent has failed to file an answer.3On November 19, the General Counsel filed aMotion for Summary Judgment. On November 24,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Respondent,filed no response. The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that the General Counsel, by certified letterdated October 1, notified the Respondent thatunless an answer was received by October 9 aMotion for Summary Judgment would be filed.1 The General Counsel's motion to amend caption and other docu-ments to reflect the affiliation of the Teamsters with the AFL•CIO isgranted2 All dates refer to 1987 unless otherwise stated3 On or about April 9, the Respondent filed a petition in bankruptcy inaccordance with Chapter 7 of Title 11 of the United States Code On orabout Apnl 14, Michael Detsky was designated by the bankruptcy courtas the trustee in bankruptcy of the Respondent with full authority to con-tinue operations and exercise all powers necessary to the administrationof the Respondent's busmess. Accordingly, Michael Detsky, trustee inbankruptcy, is and has been since on or about April 14, a successor inbankruptcy to the Respondent. The trustee in bankruptcy was also servedcopies of the complaint, Motion for Summary Judgment, and the Noticeto Show Cause and he has failed to file any responsesThe Respondent has failed to file an answer andhas not notified the Regional Office of its intentionto do so.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a New York corporation, hasbeen engaged in fabrication and cutting of steel andrelated products at its facility in Jersey City, NewJersey, where it annually purchased and receivedproducts, goods, and materials valued in excess of$50,000 directly from points located outside theState of New Jersey. We find that the Respondentis an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESThe classifications of employees of the Respond-ent, as listed in the collective-bargaining agreementbetween the Union and the Respondent effectiveJanuary 12, 1985, to January 12, 1988, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct. For many years and at all material times, theUnion has been the designated exclusive collective-bargaining representative of the unit and has beenrecognized as such representative by the Respond-ent. Such recognition has been embodied in succes-sive collective-bargaining agreements, the mostrecent of which is effective by its terms from Janu-ary 12, 1985, to January 12, 1988. The Union con-tinues to be the exclusive representative under Sec-tion 9(a) of the Act.1. On or about February 13, the Respondent,acting through its president, Ray Goldstein, threat-ened its employees with discharge if they wantedto retain the Union as their collective-bargainingrepresentative and threatened its employees withplant closure unless they agreed to work withoutthe Union as their collective-bargaining representa-tive. On or about February 24, the Respondent,again acting through Ray Goldstein, solicited itsemployees to sign a petition seeking employees towork without the Union as their collective-bargain-ing representative and again threatened employeeswith discharge if they wanted to retain the Unionas their representative.288 NLRB No. 14 BARNEY GOLDSTEIN, INC.93We find that this conduct violates Section 8(a)(1)of the Act.2.On or about February 24, the Respondent dis-charged employees E. J. Clark, Tony Bligen Jr.,Rossie Leake Jr., James Mack, Dudley Dailey,Frederick Blackman, Sydney Walters, TalbertDailey, Charles Keitt, Franklin Chisholm, and Len-ford Brown because these employees joined, sup-ported, or assisted the Union, and engaged in con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection, and todiscourage employees from engaging in such activi-ties or other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion.We find that this conduct violates Section 8(a)(1)and (3) of the Act.3.Since on or about February 1, the Respondenthas unilaterally ceased making contributions to theUnion's pension trust fund as provided for in theJanuary 12, 1985, to January 12, 1988 collective-bargaining agreement with the Union. Since on orabout March 23, the Respondent has unilaterallyrefused to provide employees with severance andvacation pay also provided for in the collective-bargaining agreement with the Union. The Re-spondent engaged in the acts and conduct de-scribed above without prior notice to the Unionand without having afforded the Union an opportu-nity to bargain.We find that each of the Respondent's acts setforth above violates Section 8(a)(5) and (1) of theAct.4CONCLUSIONS OF LAW1. By threatening its employees with discharge ifthey wanted to retain the Union as their collective-bargaining representative; threatening its employeeswith plant closure unless they agreed to workwithout the Union as their collective-bargainingrepresentative; and soliciting its employees to signa petition seeking employees to work without theUnion as their collective-bargaining representative,the Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed in Section 7 of the Act, and the Re-spondent thereby has been engaging in unfair labor4 This factual finding tracks the complaint which, in essence, allegesthat the Respondent's conduct, in changing the employees' terms andconditions of employment set by the contract, occurred without notice oropportunity to bargain. These unilateral changes, however, would be un-lawful regardless of notice and the opportunity to bargain being giventhe Union because they occurred while the collective-bargaining agree-ment was in effect. In light of Sec 8(d) of the Act, such midterm con-tract changes cannot be made without the consent of the Union See, e.g ,Dunham-Bush, Inc., 264 NLRB 1347, 1348 (1982); C & S Industries, 158NLRB 454, 456-459 (1966)practices within the meaning of Section 8(a)(1) ofthe Act.2.By discharging employees E. J. Clark, TonyBligen Jr., Rossie Leake Jr., James Mack, DudleyDailey, Frederick Blackman, Sydney Walters, Tal-bert Dailey, Charles Keitt, Franklin Chisholm, andLenford Brown because they joined, supported, orassisted the Union and engaged in concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection, the Respondent hasdiscriminated, and is discriminating, in regard tothe hire or tenure or terms or conditions of em-ployment of its employees, thereby discouragingmembership in a labor organization, and the Re-spondent thereby has been engaging in unfair laborpractices within the meaning of Section 8(a)(1) and(3) of the Act.3.By ceasing to make contributions to theUnion's pension trust fund and by refusing to payits employees severance and vacation pay as pro-vided in the January 12, 1985, to January 12, 1988collective-bargaining agreement, all of which con-duct occurred without prior notice to the Unionand without its being afforded an opportunity tobargain, the Respondent has engaged in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act.4.The unfair labor practices of the Respondentdescribed above affect commerce within the mean-ing of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.5Having found that the Respondent has unlawful-ly discharged employees E. J. Clark, Tony BligenJr., Rossie Leake Jr., James Mack, Dudley Dailey,Frederick Blackman, Sydney Walters, TalbertDailey, Charles Keitt, Franklin Chisholm, and Len-ford Brown, we shall order it to offer these em-ployees immediate and full reinstatement to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed6 and to make these5 The General Counsel requests a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure subject to the supervisionof the United States court of appeals enforcing this Order. Under the cir-cumstances of this case, we find It unnecessary to Include such a clause.Accordingly, we deny the General Counsel's request. See CherokeeMarine Terminal, 287 NLRB 1080 (1988).6 In her Motion for Summary Judgment, the General Counsel requests,Inter aim, that the employees be made whole for loss of wages IncurredContinued 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees whole for any loss of earnings they mayhave suffered as a result of the Respondent's un-lawful discharges. Backpay shall be computed inthe manner prescribed in F. W. Woolworth Co., 90NLRB 289 (1950), with interest thereon to be com-puted in the manner prescribed in New Horizons forthe Retarded."' We shall further order that the Re-spondent be required to remove from its recordsany reference to the unlawful discharge of eachemployee and to provide each employee with writ-ten notice of such removal and that his unlawful,discharge will not be the basis of any future per-sonnel action against him.Having found that the Respondent unlawfullydiscontinued contractually required contributionsinto the Union's pension trust fund since on orabout February 1 and refused to provide employ-ees with contractually required severance and va-cation pay since on or about March 23, we shallorder it to make the employees whole by payingall pension fund payments that have not been paidand that would have been paid absent the Respond-ent's unlawful discontinuance of such payments,8and by remitting to its employees the severanceand vacation pay it owes them, plus interest. Weshall also order the Respondent to reimburse itsemployees for any losses or expenses incurred bythem because of its failure to remit the contractual-ly required pension fund payments, plus interest.Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981). Intereston all such sums shall be paid in the manner pre-scribed in New Horizons for the Retarded, above.between the date of their discharge and the date the Respondent closedits facility. There is no other mention of Respondent closing its facility,nor is a date of closing given. Therefore, although we have included thestandard remstatement remedy, we leave to the complamce stage of theproceedings the determination of whether reinstatement is appropriate inthese circumstances.7 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S C • 66218 Because this case arose in 1987, and the Respondent filed its bank-ruptcy petition m that year, the Bankruptcy Amendments and FederalJudgeship Act of 1984, Pub. L. 98-353, Stat. 333 (1984), is controllingrather than NLRB v Bildisco Bildisco, 465 U S. 513 (1984). Consequent-ly, we have not limited the Respondent's make-whole liability for its8(a)(5) violations to the prepetition period Cf. Can-Do, Inc., 279 NLRB819 fn 3 (1986).Because the provisions of employee benefit fund arrangements are vari-able and complex, the Board does not provide for the addition of a fixedrate of interest on unlawfully withheld fund payments at the adiudicatorystage of a proceeding. We leave to the compliance stage the questionwhether the Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy Depending on thecircumstances of each case, these additional amounts may be determinedby reference to the provisions m the documents governing the funds atissue and, when there are no governing provisions, by evidence of anylosses directly attributable to the unlawful withholding, which might m-elude the loss of return on investment of the portion of funds withheld,additional administrative costs, etc, but not collateral losses Merry-weather Optical Co, 240 NLRB 1213, 1216 fn. 7 (1979).ORDERThe National Labor Relations Board orders thatthe Respondent, Barney Goldstein, Inc., Morgan-ville, New Jersey, its officers, agents, successors,and assigns, shall1. Cease and desist from(a)Threatening employees with discharge forwanting to retain the Union, Furniture, Flour, Gro-cery, Teamsters & Chauffeurs Local Union No.138 a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, AFL-CIO as their collective-bargaining repre-sentative.(b)Threatening employees with plant closureunless they agreed to work without the Union astheir collective-bargaining representative.(c)Soliciting employees to sign a petition seek-ing employees to work without the Union as theircollective-bargaining representative.(d)Discharging employees because they joined,supported, or assisted the Union and engaged inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, andto discourage employees from engaging in such ac-tivities or other concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection.(e)Unilaterally ceasing to make contributions tothe Union's pension trust fund, as provided for inits January 12, 1985, to January 12, 1988 collective-bargaining agreement with the Union.(f)Unilaterally refusing to provide employeeswith severance and vacation pay, as provided forin its January 12, 1985, to January 12, 1988 collec-tive-bargaining agreement with the Union.(g)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer E. J. Clark, Tony Bligen Jr., RossieLeake Jr., James Mack, Dudley Dailey, FrederickBlackman, Sydney Walters, Talbert Dailey,Charles Keitt, Franklin Chisholm, and LenfordBrown immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges en-joyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them in the manner set forthin the remedy section of this decision.(b)Remove from its files any reference to theunlawful discharges and notify the employees in BARNEY GOLDSTEIN, INC.95writing that this has been done and that the unlaw-ful discharges will not be used against them in anyway.(c)Make whole its employees by making all pay-ments it has failed to pay to the Union's pensiontrust fund as required by the January 12, 1985, toJanuary 12, 1988 collective-bargaining agreementwith the Union, and by reimbursing them for anylosses attributable to the failure to remit such pay-ments, as provided in the remedy section of thisdecision.(d)Make whole its employees by providing themwith the severance and vacation pay it failed topay them as required by its January 12, 1985, toJanuary 12, 1988 collective-bargaining agreementwith the Union, as provided in the remedy sectionof this decision.(e)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(0 Post at its facility in Jersey City, New Jersey,copies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the Re-gional Director for Region 22, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(g) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten you with discharge be-cause you want to retain the Union as your collec-tive-bargaining representative.WE WILL NOT threaten you with plant closureunless you agree to work without the Union asyour collective-bargaining representative.WE WILL NOT solicit you to sign a petition thatseeks employees to work without the Union asyour collective-bargaining representative.WE WILL NOT discharge employees because theyjoined, supported, or assisted the Union, and en-gaged in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, and to discourage employees from engagingin such activities or other concerted activities forthe purpose of collective bargaining or othermutual aid or protection.WE WILL NOT unilaterally cease making contri-butions to the Union's pension trust fund, as pro-vided in our January 12, 1985, to January 12, 1988collective-bargaining agreement with the Union.WE WILL NOT unilaterally refuse to provide em-ployees with severance pay and vacation pay, asprovided in our January 12, 1985, to January 12,1988 collective-bargaining agreement with theUnion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer E. J. Clark, Tony Bligen Jr.,Rossie Leake Jr., James Mack, Dudley Dailey,Frederick Blackman, Sydney Walters, TalbertDailey, Charles Keitt, Franklin Chisholm, and Len-ford Brown immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed and WE WILL make themwhole for any loss of earnings and other benefitsresulting from their discharge, less any net interimearnings, plus interest.WE WILL notify each of the employees that wehave removed from our files any reference to hisdischarge and that the discharge will not be usedagainst him in any way.WE WILL make whole our employees by trans-mitting the payments we have failed to pay to theUnion's pension trust fund as required by our Janu-ary 12, 1985, to January 12, 1988 collective-bar-gaining agreement with the Union, and by reim-bursing them for any losses attributable to the fail-ure to make such payments, plus interest.WE WILL make whole our employees by provid-ing them with the severance pay and vacation paywe failed to pay them as required by our January 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD12, 1985, to January 12, 1988 collective-bargainingagreement with the Union, plus interest.BARNEY GOLDSTEIN, INC.